Citation Nr: 0107162	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  96-23 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post traumatic left acromioclavicular (AC) joint 
separation (minor).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



The veteran had active service from July 1972 to May 1982.  

This appeal was brought to the Board of Veteran's Appeals 
(Board) from a February 1996 rating decision taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO, in pertinent part, granted 
entitlement to service connection for status post left 
traumatic AC joint separation with assignment of a 10 percent 
evaluation, from August 22, 1995, and denied entitlement to 
service connection for a chronic acquired low back disorder.

The veteran provided testimony at a hearing held before a 
Hearing Officer at the RO in May 1996, a transcript of which 
has been associated with the claims file. 

In February 1999 the Board denied entitlement to service 
connection for a chronic acquired low back disorder, and 
remanded to the RO the claim of entitlement to an initial 
evaluation in excess of 10 percent for the left shoulder 
disability.

In June and September 2000 the RO affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)). 

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and is of the 
opinion that further assistance is required in order to 
satisfy the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

The Court has held that a veteran is entitled to be evaluated 
under all potentially applicable Codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

With regard to conclusions reached on any given medical issue 
to include a determination with regard to such things as 
degree or extent of functional impairment of a disability, 
etc., the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2000) must be 
considered.  The examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 206 (1995).

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint 
or joints is objectively confirmed by 
findings such as swelling, muscle spasm 
or satisfactory evidence of painful 
motion, and that limitation of motion 
meets the criteria in the diagnostic code 
or codes applicable to the joint or 
joints involved, the corresponding rating 
will be assigned thereunder;

(2) where the objectively confirmed 
limitation of motion is not of sufficient 
degree to warrant a compensable rating 
under the code or codes applicable to the 
joint or joints involved, a rating of 10 
percent will be assigned for each major 
joint or joints affected "to be combined, 
not added"; and

(3) where there is no limitation of 
motion, a rating of 10 percent or 20 
percent, depending upon the degree of 
incapacity, may still be assigned if 
there is X-ray evidence of the 
involvement of 2 or more major joints or 
2 or more minor joint groups.

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59 (2000), and it is 
complemented by a separate regulation, 38 C.F.R. § 4.40 
(2000), which relates to pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in".

The Board notes that radiographs taken in September 1995 
revealed AC arthritis.  The May 2000 results of a magnetic 
resonance imaging show mild osteoarthritic changes of the 
acromioclavicular joint with mild contouring of the 
underlying supraspinatus muscle all with no evidence of a 
supraspinatus tear or edema.  


Radiographs taken in May 2000 show Type II acromion without 
AC joint space narrowing or osteophyte formation.  The record 
is absent any undertaking by the RO to establish the etiology 
of the arthritic process of the left shoulder. 

Moreover, the Board notes that the May 2000 examiner reported 
that the weakness in movement and excess fatigability 
exhibited on examination could be secondary to rotator cuff 
tendonopathy or impingement syndrome which was as likely as 
not related to the left AC separation.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of his 
left shoulder symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist, 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of the 
service-connected status post traumatic 
left AC joint separation.  The claims 
file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

It is requested that the examiner provide 
explicit responses to the following 
questions for the left AC joint 
separation:

(a) Comment on the functional 
limitations, if any, caused by all facets 
of the veteran's service connected AC 
joint separation in light of all 
pertinent regulations and judicial 
guidelines. 

(b) Does the service connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.



(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability. 

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the non-service 
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be dissociated, 
the examiner should so indicate.  

In order to comply with requirements of 
applicable laws, regulations and court 
decisions, the examiner, when evaluating 
any orthopedic disability, should report 
the veteran's active and passive ranges 
of motion in degrees in each involved 
joint, and report any limitation of 
function, as well as the normal range of 
motion in degrees.  

The examiner must correlate all findings 
and opine as to whether it is at least as 
likely as not that any left shoulder 
disorder(s) found on examinations 
including osteoarthritis of the left 
shoulder and rotator cuff tendonopathy or 
impingement syndrome is/are related to 
any incident of service, a manifestation 
of, or secondary to or aggravated by the 
service-connected AC joint separation.  
If the examiner cannot tie any left 
shoulder disorder(s) found on examination 
to service or to the service-connected 
disability, the examiner should opine as 
to the correct etiology.  

The examiner should quantify the degree 
of associated impairment as opposed to 
impairment due to any coexisting 
disability(ies) of the left shoulder, if 
possible.  If the severity of the 
manifestations cannot be quantified, the 
examiner must so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. App 
268 (1998) 

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issues of entitlement to direct 
and/or secondary service connection for 
degenerative joint disease of the left 
shoulder and rotator cuff tendonopathy or 
impingement syndrome to include 
consideration of the provisions of 38 
C.F.R. § 3.310(a) and the Court's holding 
in Allen v. Brown, 7 Vet. App. 439, 448 
(1995); and Hicks supra.  The RO should 
also readjudicate the issue of 
entitlement to an initial rating in 
excess of 10 percent for AC joint 
separation and document its consideration 
of the applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (2000) 
as warranted.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he notified by the RO; however, 
the veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

